By the Court,

Nelson, Ch. J.
The declarations of the president of the bank were properly received in evidence. He was the financial head of the institution, empowered to take charge of the settlement and collection of its demands, and to compound or discharge them in the usual course of business. He was acting within the scope of his' ordinary powers at the time the declarations were made, and they were a part of the res gestee. The defendant Field had been called upon to settle the note in question, and he insisted that It had already been paid. The books of the bank were referred to with a view to ascertain whether such was the fact; and after they had been examined, the president became satisfied, and admitted the payment. It was an admission made while acting in the business of his agency in respect to the very matters that had been committed to his charge; and it falls, therefore, within the settled rules of evidence in cases of this nature.
New trial denied.